DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 03/18/2022 has been entered.  Claims 1-10 and 12-13 remain pending in the application.  Claim 11 has been canceled.  New claim 14 has been added.  Applicant's amendments to the claims have overcome the objections and the 112(b) rejections previously set forth in the Non-Final Rejection mailed 09/22/2021.  

Allowable Subject Matter
Claim1-10 and 12-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
The instant claims are to a method of hardening a surface of a metallic component, the method comprising the steps of subjecting the metallic component to a diffusion-based process that comprises in a first stage, causing interstitial elements to diffuse below the surface of the metallic component at a first interstitial flux by heating the metallic component and exposing the surface of the metallic component to a diffusing agent.  The method further comprises in a second stage, continuing to heat the metallic component to cause interstitial elements to diffuse below the surface of the metallic component at a second interstitial flux that is less than the first interstitial flux.  The method further comprises subsequent to the diffusion-based process, subjecting at least a portion of the metallic component to a transformative hardening process by heating successive sections of the surface of the metallic component using a focused source of energy to induce a temperature gradient that causes microstructural changes in each of the successive sections that are heated.  The diffusion-based process and transformative hardening process are performed such that a surface hardness of the metallic component is improved more than a surface hardness resulting from each process separately.  
The closest prior art is Narasimhan et al. '003 (U.S. Publication No. 2014/0065003) as set forth in the Non-Final Rejection mailed 09/22/2021.  Applicant argues that paragraph 0038 does not teach "heating successive sections of the surface of the metallic component" or the use of "a focused source of energy" as claimed (remarks, page 6).  Applicant argues that instead, Narasimhan et al. '003 teaches an aging process in which the part is heated in a furnace (see para 0039) (remarks, page 6).  Applicant argues that as the part is heated in a furnace, the entire surface of the part will be subjected to the same heat flux, and the temperature change will be experienced accordingly, and that a furnace is not a focused source of energy, and that, by heating the entire part, Narasimhan et al. '003 does not heat successive sections (remarks, page 6).  Applicant argues that the aging process described Narasimhan et al. '003 does not induce a temperature gradient that causes microstructural changes (remarks, page 6).  Applicant further argues that by heating the part in a furnace, and avoiding rapid cooling or quenching, the temperature gradients within the tool are minimized to avoid distortion (remarks, page 6).  Applicant argues that Narasimhan et al. '003 does not teach applying a temperature gradient to cause microstructural changes, but instead takes steps to avoid microstructural changes due to a temperature gradient (remarks, page 6).  These arguments have been fully considered and are persuasive.  
The references do not teach or suggest subsequent to the diffusion-based process, subjecting at least a portion of the metallic component to a transformative hardening process by heating successive sections of the surface of the metallic component using a focused source of energy to induce a temperature gradient that causes microstructural changes in each of the successive sections that are heated.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA JANSSEN whose telephone number is (571)272-5434.  The examiner can normally be reached on Mon-Thurs 10-7 and alternating Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REBECCA JANSSEN/Primary Examiner, Art Unit 1733